Citation Nr: 0430993	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-01 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Whether the retroactive removal of dependents from the 
veteran's compensation award was proper.  



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1990 to 
November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 determination of the Milwaukee, 
Wisconsin, Regional Office (RO) of the Department of Veterans 
Affairs (VA) to amend the veteran's compensation award by 
retroactively terminating the additional compensation for his 
spouse and dependent children, effective October 1, 1994.  In 
July 2002, benefits were restored for one of the veteran's 
dependent children.  

The Board remanded the case to the RO in March 2003 and April 
2004.  The case has now been returned to the Board.  

It is noted that in his February 2002 substantive appeal, the 
veteran appears to have raised the issue of entitlement to a 
waiver of recovery of the overpayment of compensation 
benefits.  However, this issue has not been adjudicated by 
the RO and is not currently before the Board.  The matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  By letter dated in October 1993, the RO informed the 
veteran that his compensation award included additional 
benefits for his spouse and children, and that he must notify 
the RO immediately if there was any change in the number or 
status of his dependents.

3.  The veteran submitted an incomplete declaration of status 
of dependents form in January 2001.  

4.  In February 2001, the RO informed the veteran of a 
proposal to reduce his compensation award based on the 
removal of his dependents.  

5.  In March 2001, the veteran reported to the RO on a status 
of dependents form that he had divorced his spouse, but he 
could not recall the date of the divorce; and that he did not 
know the whereabouts of his children.  

6.  By letter dated in May 2001, the RO reduced the veteran's 
compensation award, effective on October 1, 1994 because it 
had been determined that he had divorced his spouse in 
September 1994, he did not know where one of his children was 
residing, and his stepchild was no longer a member of his 
household.  

7.  In July 2002, benefits were restored for one of the 
veteran's children.  


CONCLUSION OF LAW

The veteran's dependents were properly removed retroactively 
from his compensation award effective October 1, 1994.  38 
U.S.C.A. §§ 5103, 5103A, 5112(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.501, 3.503 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

Duty to Notify

VA letters issued in May 2003 and April 2004 apprised the 
veteran of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the veteran's claim was initially adjudicated 
before the VCAA  notice letters were sent in May 2003 and 
April 2004.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in May 2003 and 
April 2004 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
most recent transfer and certification of his case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's completed Status of Dependents Questionnaires, his 
divorce decree and his statements.  He has not identified any 
pertinent evidence that has not been obtained that is 
necessary to the adjudication of this claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim.  As such, the 
Board finds the VA's duty to assist in this case has been 
met.  Taking these factors into consideration, there is no 
prejudice to the veteran in proceeding to consider his 
claims.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Propriety of the Retroactive Removal of the Veteran's 
Dependents

A.  Factual Background

By letter dated in October 1993, the RO advised the veteran 
that, based on the evidence that had been submitted, his VA 
compensation benefits had been amended to include additional 
compensation for his spouse and children, effective 
September 1, 1993.  The letter further informed him that he 
must notify VA immediately if there was any change in the 
number of status of his dependents and that failure to 
promptly notify VA of a dependency change would result in the 
creation of an overpayment.  

In response to a VA letter sent in December 2000, the veteran 
submitted a Status of Dependents Questionnaire in January 
2001.  He did not fill in the space provided on the form to 
indicate whether he was married, and he reported that he had 
three children.  

In a February 2001 letter, the RO informed the veteran of a 
proposal to reduce his monthly compensation benefit based on 
the fact that he sent incomplete information pertaining to 
the status of his dependents.  In response, the veteran 
submitted another Status of Dependents Questionnaire in March 
2001.  He stated that he and his spouse were divorced, but he 
could not recall the date of the divorce.  He also related 
that, although he was given full custody of his children, his 
former spouse had taken them and they "haven't been seen 
since."  

Subsequently, the RO determined that the veteran and his 
spouse had been divorced in September 1994.  Based on this 
information, in May 2001, the RO removed the veteran's wife 
and two of his children from his compensation award, 
effective October 1, 1994.  

The veteran appealed this determination to the Board.  In his 
February 2002, substantive appeal, he asserted that he did 
not know he had to report a status change and that he had not 
been sent a dependency questionnaire prior to 2001.  He 
remarked that he did not know where his spouse and son lived.  
However, one daughter was currently living with him.  

An award action in July 2002 restored one of his children as 
a dependent, from October 1, 1994, through July [redacted], 2002, the 
date of her 18th birthday.  No action was taken with respect 
to the veteran's oldest daughter since she was over 18 and 
had already been removed from his compensation award.  

Three birth certificates are of record.  Two list the veteran 
as the father; the other one does not list a father.  The 
veteran's former spouse was listed as the mother.  
B.  Analysis

The law provides for the rates of disability compensation, 
and for payment of additional compensation for dependents of 
veterans who are at least 30 percent disabled.  38 U.S.C.A. 
§§ 1114(c), 1115, 1134, 1135 (West 2002).  

According to regulatory criteria, the effective date of an 
award of additional compensation or pension payable to or for 
a veteran on account of a dependent shall be the latest of 
the following dates:  (1) date of claim, (2) date dependency 
arises, or (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within one 
year of notification of such rating action.  With regard to 
the date of claim, it means the following, listed in their 
order of applicability: (i) date of veteran's marriage, or 
birth of his or her child, or, adoption of a child, if the 
evidence of the event is received within one year of the 
event, otherwise (ii) date notice is received of the 
dependent's existence, if evidence is received within one 
year of the VA request.  38 C.F.R. § 3.401(b) (2003).

The effective date of discontinuance of pension or 
compensation to or for a veteran will be the earliest of the 
dates stated in this section; where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.501 
(2003).  In the case of divorce or annulment prior to October 
1, 1982, the effective date is the last day of the calendar 
year in which divorce or annulment occurred.  In the case of 
divorce or annulment on or after October 1, 1982, the 
effective date is the last day of the month in which divorce 
or annulment occurred, except that section 306 and old-law 
pension reductions or terminations will continue to be 
effective the last day of the calendar year in which divorce 
or annulment occurred.  38 C.F.R. § 3.501(d) (2003).  

The effective date of discontinuance of pension, 
compensation, or dependency and indemnity compensation to or 
for a child, or to or for a veteran or surviving spouse on 
behalf of such child, will be the earliest of the dates 
stated in this section.  Where an award is reduced, the 
reduced rate will be payable the day following the date of 
discontinuance of the greater benefit.  38 C.F.R. § 3.503 
(2003).  Specifically, discontinuance of compensation for a 
child may be for the following reasons:  (1) the child 
reaches age 18 (or 23) (effective the day prior to the 18th 
or 23rd birthday); or (2) the stepchild is no longer a member 
of the veteran's household (effective the last date the 
stepchild was a member of the household).  38 C.F.R. 
§ 3.503(a) (2003).  

In this case, the RO retroactively reduced the veteran's 
compensation benefits, effective on October 1, 1994, due to 
the removal of his dependents from his award.  Specifically, 
it was determined that the veteran had divorced his spouse in 
September 1994, and that one of his dependent children was a 
stepchild that no longer resided with him.  The veteran was 
asked for clarification regarding his relationship to this 
child since his name was not listed on the child's birth 
certificate.  However, he has not provided any additional 
information, including evidence of any on-going monetary 
support, other than that the child was with his former spouse 
and he did not know where they were living.  Hence, it has 
reasonably been determined that he was no longer a member of 
the veteran's household as of the date of the divorce.  

As indicated in 38 C.F.R. § 3.501, reduction shall be 
effective the last day of the month in which the divorce 
occurred where there is a divorce on or after 
October 1, 1982.  Thus, the veteran's compensation benefits 
were properly reduced by the removal of a spouse the last day 
of September 1994, and the reduction was made effective on 
October 1, 1994.  Additionally, as indicated in 38 C.F.R. 
§ 3.503, reduction for a stepchild shall be effective the 
last day he was a member of the household; and in this case 
it has been determined to be October 1, 1994.  

The veteran has argued that he was not aware that he had to 
keep VA informed of the status of his dependents and that VA 
should have sent him a status questionnaire prior to 2001.  
However, as discussed above, he was fully advised in an 
October 1993 letter that he was responsible for keeping VA 
informed of the status of his dependents and that his failure 
to do so might result in an overpayment.  Therefore, this 
argument is without merit.  

The determination involving additional benefits for a spouse 
and a stepchild are based strictly on the dates involved.  As 
noted, the precise date that the veteran divorced his spouse 
and that her child no longer resided with him have been 
established, and the law mandates that they be removed from 
his compensation award effective the last day of the month in 
which the divorce occurred and the last day the child was a 
member of the household.  The United States Court of Appeals 
for Veterans Claims held that "in a case . . . where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law."  Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, the veteran's appeal is denied.  


ORDER

The retroactive removal of the veteran's dependents from his 
compensation award was proper.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



